NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with
                                                                                   
                                     Fed. R. App. P. 32.1




              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                 Submitted March 22, 2013*
                                  Decided March 25, 2013

                                            Before

                             DIANE P. WOOD, Circuit Judge

                             JOHN DANIEL TINDER, Circuit Judge

                             DAVID F. HAMILTON, Circuit Judge

No. 12‐2615

LAMONTE DIXON, JR.,                              Appeal from the United States District
    Plaintiff‐Appellant,                         Court for the Northern District of Illinois,
                                                 Eastern Division.
       v.
                                                 No. 12 C 3006
DR. TOLLEY, 
      Defendant‐Appellee.                        Blanche M. Manning,
                                                 Judge.

                                          O R D E R

       Illinois inmate Lamonte Dixon challenges the dismissal of his complaint under 42
U.S.C. § 1983, alleging that the Mental Health Administrator at Stateville Correctional
Center placed him in disciplinary segregation in retaliation for a grievance he filed against



       *
         The appellee was not served with process in the district court and is not
participating in this appeal. After examining the appellant’s brief and the record, we have
concluded that the case is appropriate for summary disposition. Thus the appeal is
submitted on the appellant’s brief and the record. See FED. R. APP. P. 34(a)(2)(C).
No. 12‐2615                                                                            Page 2

her. The district court dismissed Dixon’s complaint as barred by Edwards v. Balisok, 520 U.S.
641 (1997). Because Edwards does not bar him from litigating his retaliation claim under
§ 1983, we reverse the dismissal and remand for further proceedings.

        Dixon’s complaint describes a sequence of incidents that resulted in him being
disciplined while at Stateville (he has since been moved to Pontiac Correctional Facility).
The first occurred after the prison’s mental health administrator (identified only as Dr.
Tolley) received through the institutional mail an envelope bearing Dixon’s name—the
envelope was filled with feces. Tolley wrote a disciplinary report against Dixon, charging
him with “Assaulting Any Person ‐ Staff,” “Damage Or Misuse of Property,” “Intimidation
Or Threats,” and “Insolence.” A review board found him guilty of the misuse‐of‐property
charge, and he was disciplined with one month’s segregation and commissary restrictions.
Dixon filed a grievance with the Illinois Department of Corrections, asserting that he was
wrongly identified as the offender and that Tolley violated prison rules by submitting the
disciplinary report without first filing an investigative incident report. Shortly after the
filing of his grievance, Dixon alleges, Tolley retaliated by placing him in “predator status”
(based on a “falsified claim” that he admitted to a prison guard having sneaked into a cell to
have sex with another inmate), which triggered several more weeks of disciplinary
segregation. Dixon filed another grievance denying the charge and asking to be removed
from segregation. After the prison’s administrative review board denied his request, he filed
this lawsuit, alleging that Tolley’s retaliatory actions violated his First Amendment right to
file a grievance.

       The district court screened Dixon’s complaint under 28 U.S.C. § 1915A and,
apparently interpreting it to challenge only the punishment resulting from the misuse‐of‐
property charge, dismissed it under Edwards v. Balisok, 520 U.S. 641 (1997), and Heck v.
Humphrey, 512 U.S. 477 (1994), on the ground that a judgment in his favor would effectively
overturn the prison disciplinary board’s finding. Because the court concluded that his suit
was “legally frivolous,” it also assessed him one strike under 28 U.S.C. § 1915(g).

        On appeal Dixon argues that the district court erred because it “misconstrued the
chronological statement of facts” and failed to acknowledge his retaliation claim. He insists
that he seeks damages only for Tolley’s decision to place him in “predator status” after he
filed a grievance about her role in punishing him for sending the envelope.

       We agree with Dixon that the district court misunderstood the punishment being
challenged. The complaint alleges that Dixon’s predator designation came after his
punishment for misuse of property and was based on a different charge, sexual misconduct.
His claim challenging that segregation is not barred by Edwards and Heck. These decisions
may foreclose a civil‐rights suit if a judgment in favor of the inmate necessarily would
No. 12‐2615                                                                             Page 3

imply that he was wrongly disciplined with a loss of good‐time credits, see Edwards, 520 U.S.
at 647–48; Moore v. Mahone, 652 F.3d 722, 723 (7th Cir. 2011), but the bar imposed by Edwards
and Heck does not apply to an inmate who was punished only with segregation,
see Muhammad v. Close, 540 U.S. 749, 751 (2004); Simpson v. Nickel, 450 F.3d 303, 307 (7th Cir.
2006).

        We therefore REVERSE the district court’s judgment, including the assessment of a
strike for filing a frivolous suit, and REMAND for further proceedings.